EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended December 31, 2010 Current MonthPerformance* (Subject to verification) Risk Metrics* (Jan 2006 – Dec 2010) Class Week ROR MTD Dec YTD 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A 0.8% 4.6% 4.5% 4.5% 4.4% 6.9% 6.3% 6.9% 12.8% -16.5% 0.6% 0.9% B** 0.8% 4.5% 3.8% 3.8% 3.6% 6.1% N/A 6.1% 12.8% -17.1% 0.5% 0.8% Legacy 1*** 0.8% 4.7% 6.1% 6.1% N/A N/A N/A 1.4% 11.3% -10.9% 0.2% 0.2% Legacy 2*** 0.8% 4.6% 5.7% 5.7% N/A N/A N/A 1.1% 11.3% -11.1% 0.2% 0.1% Global 1*** 0.5% 3.6% 2.9% 2.9% N/A N/A N/A -0.9% 10.7% -13.3% 0.0% -0.1% Global 2*** 0.5% 3.6% 2.6% 2.6% N/A N/A N/A -1.3% 10.7% -13.5% -0.1% -0.2% Global 3*** 0.5% 3.4% 0.7% 0.7% N/A N/A N/A -3.1% 10.7% -14.6% -0.3% -0.4% S&P 500 Total Return Index**** 0.1% 6.7% 15.1% 15.1% -2.9% 2.3% 1.4% 2.3% 17.8% -51.0% 0.2% 0.2% Barclays Capital U.S. Long Gov Index**** 1.8% -3.7% 9.4% 9.4% 5.6% 5.7% 6.6% 5.7% 11.3% -12.3% 0.6% 0.9% * Performance metrics are calculated using December 2010 month-to-date performance estimates. **Units began trading in August 2003. ***Units began trading in April 2009. ****Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position Ags/Softs 20% Long Corn Sugar 3.8% 2.8% Long Long 15% Long Corn Sugar 3.2% 2.4% Long Long Currencies 29% Short $ Australian Dollars Japanese Yen 3.7% 3.2% Long Long 35% Short $ Japanese Yen Australian Dollars 5.7% 5.0% Long Long Energy 13% Long Crude Oil Brent Crude Oil 3.1% 2.6% Long Long 15% Long Crude Oil Brent Crude Oil 4.6% 3.0% Long Long Equities 14% Long Dax Index S&P 500 2.1% 2.1% Long Long 16% Long Dax Index FTSE Index 2.5% 1.5% Long Long Fixed Income 11% Long Euribor Bunds 1.9% 1.8% Long Short 9% Long Schatz Euribor 1.7% 1.4% Long Long Metals 13% Long Gold Copper 4.1% 2.4% Long Long 10% Long Gold Copper 2.3% 1.9% Long Long Market Commentary (Largest price movements within each sector) Sector/Market Ag/Softs Grains prices rose on supply concerns stemming from poor weather conditions in South America.Sugar markets moved lower on the belief that the recent increase in sugar prices would hinder future demand.In the livestock markets, live cattle prices rose on speculation recent declines in the U.S. dollar would aid meat exports. Currencies The U.S. dollar weakened against counterparts as strong housing, employment, and business activity data caused investors to invest in higher-yielding currencies outside the U.S.Elevated risk-appetite among investors benefitted the Australian and New Zealand dollars, which rose in excess of 2% and 4%, respectively.The Swiss franc also strengthened against counterparts, driven higher by investors attempting to hedge euro-based positions amidst a shaky outlook for the Eurozone economy. Energy Natural gas markets moved sharply higher because of forecasts for abnormally cold weather in the U.S.Expectations that U.S. natural gas inventories would decline in 2011 also played a role in moving prices higher. Equities Japanese equity markets generally declined on the belief a stronger Japanese yen would weaken forecasts for the Japanese export sector.European equity prices fell because of ongoing uncertainty among investors regarding the financial stability of smaller European nations. Fixed Income U.S. Treasury markets rallied as declines in the global equity markets and better-than-expected results from recent Treasury auctions fostered demand.German bunds also advanced following reports that French third-quarter GDP data was revised lower. Metals Precious metals markets moved higher as a U.S. dollar weakness fostered demand.In the base metals markets, copper prices rallied after the release of reports showed a decline in Chinese copper stockpiles. Copper’s rally was further supported by supply concerns stemming from a production disruption at one of Chile’s key copper mines. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
